UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2010 Commission File Number: 000-31165 ECOLOCAP SOLUTIONS INC. (Exact Name of Small Business Issuer as specified in its charter) NEVADA (State or other Jurisdiction of Incorporation or Organization) 1250 S. Grove Ave, Suite 308 Barrington, Illinois, 60010 (Address of principal executive offices) 866-479-7041 (Issuer’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Securities registered pursuant to section 12(g) of the Act: None Common Stock Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES []NO [X] Indicate by check mark if the registrant is required to file reports pursuant to Section 13 or Section 15(d) of the Act: YES [X]NO [] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [X]NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES []NO [X] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YES [ ]NO [X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as ofJune 30,2010: $7,297,349. As of April 15, 2011, 120,511,092 shares of the registrant’s common stock were outstanding. TABLE OF CONTENTS Page PART I Item 1. Business. 3 Item 1A. Risk Factors. 6 Item 1B. Unresolved Staff Comments. 8 Item 2. Properties. 8 Item 3. Legal Proceedings. 8 PART II Item 5. Market Price for the Registrant’s Common Equity, Related Stockholders Matters and Issuer Purchases of Equity Securities. 9 Item 6. Selected Financial Data. 11 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation. 11 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 14 Item 8. Financial Statements and Supplementary Data. 14 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 30 Item 9A. Evaluation of Disclosure Controls and Procedures. 30 Item 9B. Other Information. 31 PART III Item 10. Directors and Executive Officers, Promoters and Corporate Governance. 31 Item 11. Executive Compensation. 34 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related 37 Stockholder Matters. 38 Item 13. Certain Relationships and Related Transactions, and Director Independence. 39 Item 14. Principal Accounting Fees and Services. PART IV Item 15. Exhibits and Financial Statement Schedules. 40 Signatures 45 Exhibit Index 46 -2- PART I. ITEM 1.BUSINESS. EcoloCap Solutions Inc. is an integrated and complementary network of environmentally focused technology companies that utilize advanced nanotechnology to design, develop, manufacture and sell cleaner alternative energy products.We bring together the technology, engineering, and operational management for the successful development of environmentally significant products and projects. We plan to develop economically feasible renewable energy. History of the Business We were incorporated in the State of Nevada on March 18, 2004, as Cygni Systems Corporation. We were originally formed with the intent of raising funds and entering into business as a software design company. From the date of our incorporation until June 17, 2005, we were in the development stage of online and network security management software and online and network security consulting services. A change of control occurred on June 17, 2005. On August 19, 2005, we entered into and closed a Share Exchange Agreement (the "XL Share Exchange Agreement") with XL Generation AG. Pursuant to the terms of the XL Share Exchange Agreement, we acquired all of the issued and outstanding shares of common stock of XL Generation AG. On August 23, 2005, we filed a Certificate of Amendment with the State of Nevada, changing our name to "XL Generation International Inc." XL Generation was the holding company of a Swiss entity, XL Generation AG, which was the marketer of an artificial sport surface called “XL Turf.”We aspired to become a leading global force in the artificial turf and flooring markets by building both the strength of the XL brand and strategic partnerships with key regional turf and flooring providers. Our vision was to develop a variety of products other than for sports, aimed at all types of play space, including for landscape and playgrounds. Due to litigation and because of the severe deterioration of our brand name and the poor quality of the products produced at XL Generation AG’s request by its subcontract manufacturer, who produce a poor quality which did not meet the specifications XL Generation AG requested. Also for each shipment the quality surveyor’s at the production plant failed causing deterioration of the brand name XL Turf and XL Generation AG in particular in the European market., our board of directors decided that it was in our best interest to initiate a complete and total withdrawal from the artificial flooring sector, artificial turf and all related business. Following our withdrawal from the artificial flooring sector, artificial turf and all related business and after identifying new business opportunities, we changed our name from “XL Generation International Inc.” to “Ecolocap Solutions Inc.” On November 13, 2007, we filed a Certificate of Amendment with the State of Nevada, changing our name to "EcoloCap Solutions Inc." Our shares of common stock are traded on the Bulletin Board operated by the Financial Industry Regulatory Authority under the symbol ECOS. On September 10, 2009, the Company completed the acquisition of 55% of Micro Bubble Technologies (MBT), aprovider of Nano technology, for a purchase price of $7,172,000 in common shares of the Company. This acquisition was funded from common stock. The final purchase price remains subject to post-closing working capital adjustments. The purchase price allocation is considered preliminary; additional adjustments may be recorded during the allocation period specified by “SFAS 141”, as additional information becomes known or payments are made. -3- Micro Bubble developed and manufactures M-Fuel, an innovative suspension fuel that far exceeds all conventional fuels’ costs and efficiencies and the NPW machine that converts waste organic oils into biodiesel and pure glycerine.It also developed the Carbon Nano Tube Battery (CNT-Battery), and the Nano Li- Battery both fully recyclable, rechargeable batteries that far exceeds the performance capabilities of any existing battery on the market at this time.The acquisition of this business will enable the Company to expand its reference in an integrated and complementary network of environmentally focused technology companies that utilize advanced nanotechnology to design, develop, manufacture and sell cleaner alternative energy products. On November 4, 2010, the Company transferred all of its shares of Ecolocap Solutions (Canada) Inc. to DT Crystal Holdings Ltd in exchange of the reduction of $100,000 of its debts. Change in Shell Company Status Since November 2007, the Company changed its orientation (mission) and plan to develop economically feasible renewable energy. The Company changed its name to Ecolocap Solutions in December 2007. The Company has hired a new CEO. The Company has 5 employees and has over 25 employees through subcontracting of part of its development work (scouting, projects documentation work, contracts negotiations). The Company has signed a new lease and has moved to new offices and the Company has revised and reconstructed its web site: Ecolocap.com. Our Business We are a development stage company. Ecolocap Solutions Inc. is an integrated and complementary network of environmentally focused technology companies that utilize advanced nanotechnology to design, develop, manufacture and sell cleaner alternative energy products.We bring together the technology, engineering, and operational management for the successful development of environmentally significant products and projects. Our business approach combines science, innovation, and market-ready solutions to achieve environmentally sustainable and economically advantageous, power and energy management practices in the following areas: MBT M-Fuel EcoloCap Solutions Inc., through its subsidiary Micro Bubble Technologies Inc. (MBT), developed and manufactures M-Fuel, an innovative emulsion fuel that far exceeds all conventional fuels’ costs and efficiencies. This environmentally-friendly and economical product is designed to offer fully scalable and customizable fuel solutions that will increase efficiency, lower operating costs, and reduce emissions.M -Fuel is a emulsion of 60% heavy oil, 38%, and a 2% stabilizing additive for external combustion engines and 70% heavy oil, 28% water and 2% stabilizing additive. The production of M-Fuel takes place in our Nano Processing Units (NPU), a self contained device that is sized for output. The NPU’s can be configured to operate in conjunction with an engine or burner to sully M-Fuel on demand, or pre-manufactured for delivery.Independent tests conducted in the US, Korea and Australia demonstrate M-Fuels unique burning process facilitates increased efficiency, resulting in average reduced NOx emissions by 60%, particulate emissions by 98%reduces fuel consumption by 30% to 40%%, and cut costs by up to 20% The Clean Air Act specifies that any emulsion diesel fuel that has 14% or greater water is eligible for a 19.7% rebate on the fuel tax.The end user of M-Fuel may in some cases, save money on prices for diesel. Nano Li Battery Independent tests have demonstrated that the Nano Li battery utilizing new anode and cathode technologies and only requiring 10% by weight Li is the least expensive and highest Whr/Kg of any comparable type battery at 25% of the cost/KwHr.Independent tests -4- Volumetric energy density Wh/l Mass Kg Mass energy density Wh/Kg Watt power density W/kg Voltage V NPW Machine NPW Series biodiesel processing machines will allow customers to utilize cheaper waste feedstock (high free fatty acid organic oils such as trap grease, beef tallow, chicken fat, algae) , reduce production cost /gallon, and produce biodiesel exceeding all ASTM specs.Most equipment providers must first approve feedstock to ensure biodiesel quality.We do not need to approve the biodiesel feedstock and there is no limit on the degree of waste oil that can be processed.(up to 99.2% FFA Feedstock).A secondary process is recovers glycerin as a production by product.We also have an additional Glycerin Refining Machine that can make several grades of glycerin to meet applications designated by the customer. Our Current Operations Ecolocap has sold its first NPW system is presently undergoing contract negotiations for multiple installations. The Nano Li Battery promise to change the panorama of the energy storage market in the near-term by offering superior performance compared to existing lithium-ion batteries and greatly reduced prices. Several industries, including the telecommunications industry, have been receptive with either substantial orders or serious demonstrations of interest.We have signed MOU’s for production facilities in Vietnam and Holland. MBT has also developed a new process that blends non-miscible liquids (oil and water) on a submicron level in order to create a new non-emulsified fuel product that it calls EM-Fuel.Tests conducted in the City of Brisbane, Australia have verified all claims to emissions and savings.We are in the process of signing a distribution contract for M-Fuel in Australia and New Zealand.Additionally, contracts are under negotiation for a large power plant in Chile and possible implementation of M-Fuel in the Ukraine. Given the turmoil in the Mideast M-Fuel is being evaluated by African and Caribbean nations where the diesel is the main source of power generation as the immediate way to reduce costs, and as an ancillary benefit is the reduction of emission. Ecolocap Solutions has conducted an analysis of MBT M-Fuels impact on the environment in relation to its carbon credit earning potential, and the economic significance for M-Fuel users. The CNT battery has been put on hold for the time being as the new Nano battery is actually easier to build, less expensive and has higher profit margins. Our Vision EcoloCap brings together the innovation, engineering, and industry knowledge to create products that have a significant—constructive and quantifiable—impact on the environment, while cost-effectively enhancing intrinsic performance characteristics.With these ground-breaking alternative energy products, EcoloCap is uniquely positioned to unleash the power of nanotechnology and revolutionize the world largest markets. EcoloCap Solutions Inc. is an integrated and complementary network of environmentally focused technology companies that utilize advanced nanotechnology to design, develop, manufacture and sell cleaner alternative energy products.We bring together the technology, engineering, and operational management for the -5- successful development of environmentally significant products and projects. Our business approach combines science, innovation, and market-ready solutions to achieve environmentally sustainable and economically advantageous, power and energy management practices in the following areas: · On-Road Transportation: EV/PHEV, trucks, buses, public fleets, mass transit fleets, private fleets · Off-Road Transportation: marine engines, locomotives, construction equipment · Power Generation: cell towers, data centers, apartments complexes, hospitals, universities · Grid Stabilization: utilities, energy services, systems operators, merchant operators, municipalities · Industrial: power plants, manufacturing plants, boilers, furnaces, turbines, driers, kilns · Government: military, defense contractors, systems integrators, aerospace, propulsion systems Regulation The MBT batteries will be undergoing full destructive testing and should be completed by the end of the 3rd quarter.At the present time the only regulations that may affect the MBT Nano Li battery is the transportation by passenger plane.Once destruction testing demonstrates the safety of the batteries they should be allowed to be transported passenger plane. We will be seeking final approval by the EPA for the M-Fuel additive. Competition There are many battery manufactures and types of batteries.The battery market is defined by the mission and cost.To date there is no direct comparison for our batteries and we plan to initially impact the mission sensitive projects. The M-Fuel technology is unique and is superior to any type of emulsion fuel at reduced selling process than the pre-processed fuel.In our process we recover the free SOx and NOx present in fuel before processing. No other emulsion process eliminates heavy metals, S and N from the fuel prior to processing of the fuel.This process will also be marketed as a standalone process for the elimination of Sulphur from fuel oil. The bio-diesel processing system makes diesel biodiesel from wasted fats.The MBT process is superior to competing process and at 25% of the cost.The MBT process is the only process that produces 99% pure glycerine by product. The markets in which we do business are highly competitive. In the market in which we operate, there are many competitors, some of which are significantly larger, have access to much more important resources or capital than us, or have established reputations among potential customers. ITEM 1A. RISK FACTORS. Our proposed business is speculative and we have just begun operations in CNT Battery and M-Fuel technology. Our plan of operation is speculative. We have appointed officers and directors; they do not have a vast experience in CNT Battery and M-Fuel technology. The likelihood of achieving our plans is remote, and it is possible that you could lose your entire investment. Need for substantial additional capital. We are in need of substantial additional capital, without which our ability to continue as a going concern will be jeopardized. In order to fund our ongoing, day-to-day operations, we will continue to require significant amounts of additional capital, and the failure to obtain such additional capital will materially adversely affect our operations. In order to fully implement our plan of operation, it will be necessary to raise at least an additional -6- $2,000,000. There is no assurance that we will be successful in raising additional capital. If we raise additional capital through the sale of common stock, you could experience significant dilution. If we are unsuccessful in raising such additional capital, you could lose your entire investment. Changes in laws and regulations over which we have no control can significantly affect our business and results of operations. Any change of governmental entity that regulates our operations of the concerned country may enact new legislation or adopt new laws and regulations or policies at any time, and new judicial decisions may change the interpretation of existing legislation or regulations at any time Our reliance on third-party suppliers and service providers poses significant risks to our business and prospects. We intend to contract with third parties for goods and services that will be essential to our operations. If the scopes of services or pricing are not commercially reasonable, we may incur additional costs. For example: · our suppliers and service providers may face preparation delays due to natural disasters or strikes, lock-outs or other such actions; · one or more suppliers or service providers could make strategic changes in the services they offer; and · some of our suppliers will be small companies which are more likely to experience financial and operational difficulties than larger, well-established companies, because of their limited financial and other resources. As a result of any of these factors, we may be required to find alternative suppliers for the services on which we rely. Accordingly, we may experience delays in obtaining appropriate services on a timely basis and in sufficient time from such alternative suppliers at a reasonable price, which could delay services to our customers and adversely affect our revenues, financial condition, and results of operations, cash flow and liquidity. Our auditors have issued a going concern opinion meaning there is substantial uncertainty whether we will continue operations. Our auditors have issued a going concern opinion in their report dated March 31, 2011. This means that, as of the time of the opinion, there was substantial doubt that we could continue as an ongoing business for the next twelve months. The financial statements do not include any adjustments that might result from the uncertainty about our ability to continue in business. We lack an operating history and have losses that we expect to continue into the future. There is no assurance our future operations will result in profitable revenues. If we cannot generate sufficient revenues to operate profitably, we will cease operations and you will lose your investment. Our recent financial statements may not provide sufficient information to assess our future prospects. Our likelihood of success must be considered in light of all of the risks, expenses and delays inherent in establishing a new business, including, but not limited to, unforeseen expenses, complications and delays, established competitors and other factors. Irrespective of the quality of products and skills of management, we may still never achieve profitable operations. Because there is an extremely limited public trading market for our common stock, you may not be able to resell your stock. There is currently an extremely limited public trading market for our common stock, and there may never be a broad public trading market. Therefore, investors may not be able to resell their common stock. -7- We Are Highly Dependent On Our Executive Management And Other Key Employees. Should We Lose Executive Management Or Other Key Employees Due To Death, Disability, And Retirement Or Otherwise, Such Loss Could Adversely Affect Our Management And Operations. We rely heavily on our executive management and key employees to provide services and for continued business development, including, in particular, our officers and directors, Mr. Tri Vu Truong, Mr. Michel St-Pierre, Mr. Claude Pellerin, Mr. Mark Lawson, Albert Beerli, Michael Siegel, Robert Egger and Jeung Kwak. At the present time, we do not have employment agreements with any of our officers and directors. Our business could be materially adversely affected if a number of our executive officers, managers and other key employees were to leave us and if we were unable to attract and retain qualified replacements. Because the SEC imposes additional sales practice requirements on brokers who deal in penny stocks, some brokers may be unwilling to trade our shares. This means that you may have difficulty reselling your shares and this may cause the price of the shares to decline. Our shares would be classified as penny stocks and are covered by Section 15(g) of the Securities Exchange Act of 1934 and the rules promulgated thereunder which impose additional sales practice requirements on brokers/dealers who sell our securities. For sales of our securities, the broker/dealer must make a special suitability determination and receive from you a written agreement prior to making a sale for you. Because of the imposition of these additional sales practices, it is possible that brokers will not want to make a market in our shares. This could prevent you from reselling your shares and may cause the price of the shares to decline. FINRA sales practice requirements may limit a stockholder's ability to buy and sell our stock. The Financial Industry Regulation Authority (FINRA) has adopted rules that apply to broker/dealers in recommending an investment to a customer. The broker/dealers must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative, low-priced securities to their non-institutional customers, broker/dealers must make reasonable efforts to obtain information about the customer's financial status, tax status, investment objectives and other information. Under interpretations of these rules, FINRA believes that there is a high probability that speculative, low-priced securities will not be suitable for at least some customers. The FINRA requirements make it more difficult for broker/dealers to recommend our common stock to their customers, which may have the effect of reducing the level of trading activity and liquidity of our common stock. Further, many brokers charge higher transactional fees for penny stock transactions. As a result, fewer broker/dealers may be willing to make a market in our common stock, reducing our stockholder's ability to resell shares of our common stock. ITEM 1B. UNRESOLVED STAFF COMMENTS. None. ITEM 2. PROPERTIES. We do not own any real estate. We do not plan on investing in real estate in the near future. We are currently renting office space in Barrington IL for 1,850 per month. The Company believes that its current office facilities will not be sufficient for the foreseeable future. ITEM 3. LEGAL PROCEEDINGS. We are not presently a party to any litigation. -8- PART II ITEM 5. MARKET PRICE FOR THE REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market Information Our shares of common stock are traded on the Bulletin Board operated by the Financial Industry Regulatory Authority (FINRA) under the symbol "ECOS". The following table sets forth for the periods indicated the high and low close prices for the Common Shares in U.S. Dollars. These quotations reflect only inter dealer prices, without retail mark up, mark down or commissions and may not represent actual transactions. Quarter Ended High Low December 31, 2010 $ $ September 30,2010 $ $ June 30, 2010 $ $ March 31, 2010 $ $ December 31, 2009 $ $ September 30, 2009 $ $ June 30, 2009 $ $ March 31, 2009 $ $ December 31, 2008 $ $ September 30, 2008 $ $ June 30, 2008 $ $ March 31, 2008 $ $ December 31, 2007 $ $ September 30, 2007 $ $ June 30, 2007 $ $ March 31, 2007 $ $ Holders As of March 31, 2011, we had thirty seven stockholders of record. Dividends We have never declared or paid cash dividends. There are currently no restrictions which limit our ability to pay dividends in the future. Securities authorized for issuance under equity compensation plans On March 31, 2008, we filed a new Equity Incentive Plan (the “Plan”), effective as of March 31, 2008. On March 30, 2006, we adopted the 2006 Equity Incentive Plan (the “Plan”), effective as of March 24, 2006. Under the Plan, we may issue options, stock appreciation rights, restricted shares, deferred shares or performance shares. The maximum number of such shares of our common stock that may be issued under the Plan is 2,000,000 shares. Our officers, directors, employees and consultants, as well as those of our subsidiaries, may participate in the Plan, as our Compensation Committee may deem to be advisable and in our best interests. No one individual may be awarded options to purchase more than 500,000 shares in any one fiscal year. No one individual may be granted more than 250,000 shares in any one fiscal year. The terms and conditions of each grant shall be as set forth in an award agreement approved by the Compensation Committee. -9- Equity Compensation Plan Information Plan category Number of securities issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (a) (b) (c) Equity compensation plans approved by security holders n/a n/a n/a Equity compensation plans not approved by security holders Total Registration Statement On November 17, 2010, a Registration Statement on Form S-8 (the “Registration Statement”) was filed by Ecolocap Solutions, Inc., a Nevada corporation (the “Company” or the “Registrant”), and the Ecolocap Solutions Inc. 2010 Non-Qualified Stock Option Plan (the “Plan”) relating to 10,000,000 shares of its Common Stock, par value $0.001 per share (the “Common Stock”), to be offered and sold to accounts of eligible persons of the Company under the Plan. As of December 31, 2010, 1,645,025 shares of common stock have been sold. Recent Sales of Unregistered Securities None. Purchases of Equity Securities by the Company and Affiliated Purchasers None. Section 15(g) of the Securities Exchange Act of 1934 Our company’s shares are covered by Section 15(g) of the Securities Exchange Act of 1934, as amended that imposes additional sales practice requirements on broker/dealers who sell such securities to persons other than established customers and accredited investors (generally institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouses). For transactions covered by the Rule, the broker/dealer must make a special suitability determination for the purchase and have received the purchaser’s written agreement to the transaction prior to the sale. Consequently, the Rule may affect the ability of broker/dealers to sell our securities and also may affect your ability to sell your shares in the secondary market. Section 15(g) also imposes additional sales practice requirements on broker/dealers who sell penny securities. These rules require a one page summary of certain essential items. The items include the risk of investing in penny stocks in both public offerings and secondary marketing; terms important to in understanding of the function of the penny stock market, such as “bid” and “offer” quotes, a dealers “spread” and broker/dealer compensation; the broker/dealer compensation, the broker/dealers duties to its customers, including the disclosures required by any other penny stock disclosure rules; the customers rights and remedies in causes of fraud in penny stock transactions; and, the NASD’s toll free telephone number and the central number of the North American Administrators Association, for information on the disciplinary history of broker/dealers and their associated persons. The application of the penny stock rules may affect your ability to resell your shares. -10- ITEM 6.SELECTED FINANCIAL DATA. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information under this item. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Operations The following discussion of the financial condition and results of our operations should be read in conjunction with the financial statements and the related notes thereto included elsewhere in this Annual Report on Form 10-K for the year ended December 31, 2010 (this “Report”). This Report contains certain forward-looking statements and our future operating results could differ materially from those discussed herein. Certain statements contained in this Report, including, without limitation, statements containing the words "believes", "anticipates," "expects" and the like, constitute "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). However, as we issue “penny stock,” as such term is defined in Rule 3a51-1 promulgated under the Exchange Act, we are ineligible to rely on these safe harbour provisions. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Given these uncertainties, readers are cautioned not to place undue reliance on such forward-looking statements. We disclaims any obligation to update any such factors or to announce publicly the results of any revisions of the forward-looking statements contained or incorporated by reference herein to reflect future events or developments. On November 13, 2007, we changed our name from “XL Generation International Inc.” to “Ecolocap Solutions Inc.” Our shares of common stock are traded on the Bulletin Board operated by the Financial Industry Regulatory Authority under the symbol ECOS. Business Plan MBT is in the process of locating a site to build its first battery factory in Korea.MBT is also in discussion with various international companies for joint ventures in battery production.MBT will be delivering 60 test batteries to an international communications company and a European bus company. MBTis negotiating with a factory in Korea that would enable the Company to build 6 NPU and NPW’s machine per month. Results of Operations For the Twelve Month Period ended December 31, 2010 Overview We posted net losses of $8,851,600 for the year ended December 31, 2010 as compared to net losses of $975,857 last year. The loss resulted mainly from impairment loss on Intangible Assets and Goodwill andresearch and product development of the Nano Li Battery and the M-Fuel technology. Development Stage Expenditures Development stage expenditures for the year ended December 31, 2010, were $441,150 in salaries, $34,900 in travel, $23,400 in rent, $391,335 in compensation expense, $477,923 in research & development and $108,900 in professional fees. -11- Sales For the year ended December 31, 2010 we had 469,840 in gross revenues as compared to no gross revenues in 2009. Total Cost and Expenses For the year ended December 31, 2010, we incurred total costs and expenses of $8,869,440. This compared to $975,857 for last year. The increase in total cost and expenses resulted mainly from the impairment loss on Intangible Assets and Goodwill. Selling, General and Administration For the year ended December 31, 2010, we incurred selling, general and administration expenses of $731,443. This compared $285,025 for last year. The increase resulted from the management salaries being accrued for a complete year, salaries of new salesmen and consulting fees. Interest We calculate interest in accordance with the respective note payable. For the year ended December 31, 2010, we charged $60,375. This compared to $42,705 for last year. The increase is caused by short term loans with high interest. Liquidity and Capital Resources At December 31, 2010, we had $25,920 in cash, as opposed to $1,944 in cash at December 31, 2009. Total cash requirements for operations for the twelve month period ended December 31, 2010 was $83,409. As a result of its new business plan, management estimates that cash requirements through the end of the fiscal year ended December 31, 2011 will be between $2.0 million to $5.5 million. As of the date of this Report, we do not have available resources sufficient to cover the expected cash requirements through the end of the third quarter of 2011 or the balance of the year. As a result, there is substantial doubt that we can continue as an ongoing business without obtaining additional financing. Management's plans for maintaining our operations and continued existence include selling additional equity securities and borrowing additional funds to pay operational expenses. There is no assurance we will be able to generate sufficient cash from operations, sell additional shares of Common Stock or borrow additional funds. Our inability to obtain additional cash could have a material adverse effect on our financial position, results of operations and our ability to continue our existence. If our losses continue and we are unable to secure additional financing, we may ultimately be required to seek protection from creditors under applicable bankruptcy laws. At December 31, 2010, we had total assets of $6,518,707 compared to total assets of $13,705,275. The decrease is mainly due to impairment loss on Intangible assets and Goodwill ($6,852,140). At December 31, 2010, we had total current liabilities of $2,424,388 compared to total current liabilities of 2,295,558 at December 31, 2009. The liabilities are mainly due to (i) accrued operational costs ($1,238,322), (ii) customer deposit ($175,000), (iii) notes payable ($156,886) and (iv) loan notes from shareholders ($854,180). We are party to a lease for our Montreal office (the “Montreal Lease”), at a minimum annual rent of approximately $64,000 per year. The Montreal Lease expires in February 15, 2014. The Company has vacated the premises and according to the lease, a six month rent might have to be paid if the landlord intends a lawsuit against the Company. The six month rent amount has been provisioned in the Financial Statements. -12- Our financial condition raises substantial doubt about our ability to continue as a going concern. Management's plan for our continued existence includes selling additional stock through private placements and borrowing additional funds to pay overhead expenses while maintaining marketing efforts to raise our sales volume. Our future success is dependent upon our ability to achieve profitable operations, generate cash from operating activities and obtain additional financing. There is no assurance that we will be able to generate sufficient cash from operations, sell additional shares of common stock or borrow additional funds. Our inability to obtain additional cash could have a material adverse effect on our financial position, results of operations and our ability to continue as a going concern. This section includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance. Forward-looking statements are often identified by words like: believe, expect, estimate, anticipate, intend, project and similar expressions, or words which, by their nature, refer to future events. You should not place undue certainty on these forward-looking statements, which apply only as of the date of this Memorandum. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from historical results or our predictions. We Have Only Had Operating Losses Which Raise Substantial Doubts About Our Viability To Continue Our Business And Our Auditors Have Issued An Opinion Expressing The Uncertainty Of Our Company To Continue As A Going Concern. If We Are Not Able To Continue Operations, Investors Could Lose Their Entire Investment In Our Company. Limited Operating History We have a history of operating losses, and may continue to incur operating losses. We experienced losses during the year ending December 31, 2010. With respect to the audited year ending December 31, 2010, we incurred losses of $8,851,600 (compared with losses of $975,857 for the same period last year). We had negative working capital for the year ending December 31, 2010 of $2,223,468 (compared with $1,668,483 for the same period last year), and a stockholders' deficiency of $1,018,475 unaudited as of December 31, 2010 (compared with a stockholders' deficiency of $5,835,523 audited as of December 31, 2009). All of these developments raise substantial doubt about our ability to continue as a going concern. As a result of these losses and the losses incurred as of December 31, 2010, our auditors may issue an opinion in their audit report for the year ended December 31, 2010 expressing uncertainty about the ability of our Company to continue as a going concern. This means that there is substantial doubt whether we can continue as an ongoing business without additional financing and/or generating profits from our operations. Contractual Obligations The Company is a party to a lease for its Barrington office, at a minimum annual rent of approximately $23,000 per year. The Barrington Lease expires in May, 2013. Off Balance Sheet Arrangements We have no off balance sheet arrangements other than as described above. We have not entered into any other financial guarantees or other commitments to guarantee the payment obligations of any third parties. We have not entered into any derivative contracts that are indexed to our shares and classified as shareholder’s equity or that are not reflected in our consolidated financial statements. Furthermore, we do not have any retained or contingent interest in assets transferred to an unconsolidated entity that serves as credit, liquidity or market risk support to such entity. We do not have any variable interest in any unconsolidated entity that provides financing, liquidity, market risk or credit support to us or engages in leasing, hedging or research and development services with us. -13- ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. We are a smaller reporting company as defined by Rule 12b-2 of the Exchange Act and are not required to provide the information under this item. ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-1 Consolidated Balance Sheets F-2 Consolidated Statements of Stockholders’ Equity (Deficiency) F-3 Consolidated Statements of Operations F-4 Consolidated Statement of Cash Flows F-4 Notes to Consolidated Financial Statements F-5 -14- REPORT OF INDEPENDENT REGISTERED ACCOUNTING FIRM Board of Directors Ecolocap Solutions, Inc. Barrington, IL We have audited the accompanying consolidated balance sheets of EcoloCap Solutions. Inc. (a development stage company) (the "Company") as of December 31, 2010 and 2009 and the related consolidated statements of operations, stockholders' equity (deficiency) and cash flows for the year then ended and from inception (January 1, 2007) through December 31, 2010. These consolidated financial statements are the responsibility of Ecolocap Solutions, Inc.’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audit We conducted our audits in accordance with the standards of the Public Company Accounting Overnight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. An audit includes consideration of internal control for financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s control over financial reporting. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in financial Statements. An audit also includes assessing the accounting principles used and significant estimates made management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of EcoloCap Solutions, Inc. (a development stage company) as of December 31, 2010 and 2009 and the results of its operations and its cash flows for the years then ended and for the period from inception (January 1, 2007) to December 31, 2010 in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 3 to the financial statements, as of December 31, 2010 the Company has negative working capital of $2,223,468 and a stockholders’ deficit attributable to the Company of $1,018,475. These conditions, among others, raise substantial doubt about the Company’s ability to continue as a going concern unless it is able to, among other things, attain profitable operations and generate sufficient cash flows to meet its obligations and sustain its operations. Management’s plans in regard to these matters are also described in Note 3. The accompanying consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. PARITZ & COMPANY P.A. Hackensack, New Jersey April 14, 2011 F-1 -15- ECOLOCAP SOLUTIONS INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS December 31, ASSETS CURRENT ASSETS Cash $ $ Taxes Receivable - Deposit on machinery Prepaid expenses and sundry current assets - TOTAL CURRENT ASSETS INTANGIBLE ASSETS ( note 2 and 5 ) GOODWILL ( note 2 ) PROPERTY AND EQUIPMENT, AT COST, LESS ACCUMULATED DEPRECIATION TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIENCY) CURRENT LIABILITIES: Customer deposits $ $ Notes payable (note 7) Notes payable-stockholders (note 8) Accrued expenses and sundry current liabilities (note 6) TOTAL CURRENT LIABILITIES $ $ STOCKHOLDERS' EQUITY (DEFICIENCY) Common stock $ $ 500,000,000 shares authorized, par value $0.001, 120,511,092 and 99,924,662 shares, respectively issued and outstanding - Additional paid in capital Accumulated Deficit ) ) Retained Earnings (Deficit) accumulated during development period ) TOTAL STOCKHOLDERS' EQUITY (DEFICIENCY) $ ) $ Less Non-controlling interest TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIENCY) $ $ F-2 -16- ECOLOCAP SOLUTIONS INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF STOCKHOLDERS EQUITY (DEFICIENCY) Stockholders’ Equity Common Stock Authorized Deficit Other accumulated Comprehen- Shares, Additional during sive Stockholders Par value paid in Accumulated Development Income Non-controlling Deficiency Shares Capital Deficit Stage (Loss) Subtotal interest Total January 1, 2007 $ $ $ - $ $ Proceeds from the issuance of Common stock - - Stock options Net Income - - Other comprehensive Income December 31,2007 $ - $ Shares issued for settlement of services Shares issued following exercise of stock options 25 Proceeds from the issuance of Common stock - - Shares issued for settlement of a debt Net Loss - - December 31,2008 $ - $ Shares issued following acquisition Shares issued for services Non-controlling interest pursuant to acquisition (see Note 2) Proceeds from the issuance of Common stock Net Loss - - December 31,2009 $ - $ Shares issued for services Shares issued for settlement of a debt Proceeds from the issuance of Common stock Imputed interest on non-interest bearing stockholders loans Net Loss December 31,2010 $ - $ F-3 -17- ECOLOCAP SOLUTIONS INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS December 31, December 31, Beginning of development stage, January 1, 2007, through December 2010 SALES $ $
